DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-07-22.
Claim 1 is amended.
Claim 2 is canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US20030089519), in view of Reddy (US2002009439) and Sako et al. (US20130031980).
	Re Claim 1, Okada show and disclose
A cover film for a flexible printed circuit board comprising: 

a protective layer (protective layer 5, fig. 1) that is layered on a surface of the adhesive layer, the protective layer containing polyimide (polyimide, [0057]) as a main component, 
Okada does not disclose
wherein a lamination temperature range in which a ratio of a viscosity of the protective layer to a viscosity of the adhesive layer is five times or more is present within a temperature range of 70°C or more and 90°C or less.
Sako teaches a device wherein
	Melting point of epoxy resin is 70°C., [0101]; and
Reddy teaches a device wherein
Melting point of polyimide is approximately 250°C., [0041]);
Therefore, it would have been obvious to one having ordinary skill in the art to use the polyimide and epoxy resin as taught by Reddy and Sako in the electronic device of Okada, in order to have variety design choice of characters of the known material for the electrical device; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its characters for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; 

Examiner’s Notes: the epoxy adhesive layer start to melt at 70°C, and under 250°C the polyimide protective cover layer may start soften but not melt, therefore, the ratio of viscosity of the polyimide protective cover layer to viscosity of the epoxy resin adhesive layer would be five times or more; and
the reason for using lower melting point epoxy adhesive and higher melting point polyimide protective cover layer is: when laminating od bonding layers for the flexible circuit board under heat and pressure (most common bonding process), since at temperature range of 70°C or more and 90°C or less, the epoxy adhesive layer will start to melt, it would reduce viscosity and increase fluidity of the epoxy adhesive and make more complete and reliable bonding for the laminated circuit board of the electronic device; and at temperature range 70°C or more and 90°C, the polyimide protective cover layer not even start to welt, which would ensure the outmost protective cover layer not being soften, deformed or damaged under the heat and pressure bonding process for the electronic device.
Re Claim 4, Okada show and disclose
A flexible printed circuit board comprising: an insulating base film (base layer 1, fig. 1); and a conductive pattern (circuit pattern 3, fig. 1) that is layered on one surface side of the base film, wherein one surface of the base film or the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Okada et al. in view of Shioga et al. (US20080068780).
Re Claim 3, Okada show and disclose
The cover film for a flexible printed circuit according to claim 1, the
adhesive layer (epoxy resin layer, see claim 1 above) and the protective layer (polyimide layer, see claim 1 above);
Okada does not disclose
wherein the polyimide cover layer and the epoxy resin adhesive layer contain a photosensitive material as a main component.
Shioga teaches a device wherein
the polyimide layer and the epoxy resin layer contain a
photosensitive material as a main component. (performed by using a
photosensitive resin solution (for example, photosensitive polyimide resin or
photosensitive epoxy resin), [0086)).
Therefore, it would have been obvious to one having ordinary skill in the
art to use a photosensitive polyimide layer and epoxy resin layer as taught by
Shioga in the electronic device of Okada, in order to simplify process (by using most common photo process easily for laminating, etching or patterning of the
circuit board for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140268780-A1 US-20110235984-A1 US-20100300708-A1 US-20080237840-A1 US-20060164817-A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848